Exhibit IN THE UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION In re: HARTMARX CORPORATION, et al., Debtors.¹ ) Case No. 09-02046 (BWB) (Jointly Administered) Chapter 11 Hon.Bruce W. Black ORDER UNDER 11 U.S.C. §§ 105, AND 3PROCEDURES FOR TRADING IN EQUITY SECURITIES IN THE DEBTORS’ ESTATES NUNC PRO TUNC TO THE DATE OF THE FILING OF THE MOTION Upon the motion of the debtors (the “Debtors”) for an order under Bankruptcy Code 105 Sections 362 and 541 and Bankruptcy Rules 3001 and 3002 establishing notification and hearing procedures for trading in equity securities; and the Court having reviewed the 1The Debtors consist of: Hartmarx Corporation (FEIN: 36-3217140); Anniston Sportswear Corporation (FEIN: 63-0255951); Briar, Inc. (FEIN: 36-3295194); Chicago Trouser Company, Ltd. (FEIN: 36-3654087); C.M. Clothing, Inc. (FEIN: 62-0726470); C.M.
